Exhibit GENERAL EMPLOYMENT ENTERPRISES, INC. Director Stock Option Agreement Under The Second Amended and Restated General Employment Enterprises, Inc. 1997 Stock Option Plan A Stock Option (“Option”) is hereby granted by General Employment Enterprises, Inc., an Illinois corporation (“Company”), to the director of the Company named below (“Optionee”), for and with respect to common stock of the Company, no par value (“Common Stock”), in accordance with the provisions for grants to non-employee directors, under the Second Amended and Restated General Employment Enterprises, Inc. 1997 Stock Option Plan, as approved by the majority of shareholders on September 30, 2009, subject to the following terms and conditions: 1.Grant.Subject to the provisions set forth herein and the terms and conditions of the Second Amended and Restated General Employment Enterprises, Inc. 1997 Stock Option Plan (“Plan”), the terms of which are hereby incorporated by reference, and in consideration of the agreements of Optionee herein provided, the Company hereby grants to Optionee an option to purchase from the Company the number of shares of Common Stock, at the purchase price per share, and on the schedule, set forth below.At the time of exercise of the Option, payment of the entire purchase price shall be made pursuant to terms of the Plan. Name of Optionee: Type of Option: Number of Shares Subject to Option: Option Price Per Share:$ (Fair Market Value as of ) Date of Grant: Exercise Schedule: Number of Shares Commencement Expiration Subject to Option Date Date 1 The grant of the Option is conditioned upon the acceptance by Optionee of the terms hereof as evidenced by his execution of this Agreement in the space provided therefor at the end hereof and the return of an executed copy to the Secretary of the
